Citation Nr: 0101705	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  96-41 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Debra Wagner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a September 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the benefit sought.  
The veteran served on active duty from November 1981 to 
November 1984.


FINDINGS OF FACT

1.  The veteran's service medical records do not reflect any 
complaints or treatment for a psychiatric disorder, nor was a 
psychotic disorder diagnosed within one year following the 
veteran's separation from service.

2.  The medical evidence of record fails to show that the 
veteran meets the diagnostic criteria for PTSD.

3.  The veteran has been diagnosed with a variety of other 
psychiatric disorders, including a bipolar disorder, 
schizoaffective disorder, and various forms of substance 
abuse disorders, beginning several years after service; there 
is no medical evidence of a causal link between a current 
psychiatric disorder and any incident of service. 


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred as 
a result of active service.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303 (2000).  With respect to a chronic disability subject 
to presumptive service connection, such as psychosis, 
evidence that the chronic disorder was manifested to a 
compensable degree within the prescribed period, one year, is 
sufficient to establish service connection.  See 38 C.F.R. 
§§ 3.307, 3.309; Traut v. Brown, 6 Vet. App. 498, 502 (1994).  
Alternatively, a claim may be granted based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).

Service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor. 
38 C.F.R. § 3.304(f); see also, Gaines v. West, 11 Vet. App. 
353 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication which information and evidence must be provided by 
the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

In June 1997, the RO requested that the veteran receive an 
extensive, inpatient VA examination to ascertain the nature 
and etiology of his claimed psychiatric disorder.  In this 
respect, the RO noted the veteran's extensive and complicated 
psychiatric problems.  The veteran was evaluated over a five-
day period in June 1997.  Under these circumstances, there is 
no further duty to provide for an examination.

In a similar manner, the RO has provided the veteran and his 
attorney with a statement of the case and supplemental 
statements of the case.  The RO has obtained extensive VA 
treatment records pertaining to the veteran's psychiatric 
problems, and at the time of his May 1997 hearing before a 
hearing officer, accompanied by his attorney, the veteran did 
not relate other psychiatric treatment.  Social Security 
Administration records have also been obtained.  The veteran 
only indicated VA treatment for his psychiatric problems on 
his May 1995 claim for compensation.  In light of this, the 
Board finds that the notice requirements of the Act have been 
substantially fulfilled, and that further development is not 
required.

The veteran, though his attorney, has essentially argued that 
service connection for PTSD is warranted as a result of a 
specific in-service stressor, mistreatment during 
incarceration during service.  While a diagnosis of PTSD is 
not apparent, there is medical evidence of other psychiatric 
diagnoses, most consistently a bipolar disorder and a 
schizoaffective disorder.  However, as explained below. There 
is no medical evidence of a nexus between a current 
psychiatric disorder and service. 

The veteran's service medical records contain no reference to 
complaints or treatment for any psychiatric problems.  An 
initial Social Security Administration determination in April 
1994 found that the veteran had a substance addiction 
disorder and an affective disorder, which was not disabling.  
(The Social Security Administration found in an October 1994 
decision that these disorders were disabling.)

In November 1993, the veteran sought treatment for 
polysubstance dependence at the VA Medical Center (VAMC) in 
Cincinnati.  In March 1994, the veteran received inpatient 
treatment at the VAMC in Cincinnati for what was described as 
an organic affective disorder and alcohol and cocaine 
addiction.  The physician who completed the resulting 
discharge summary noted that the veteran had a history of 
cocaine addiction of four to six years duration.  At 
discharge, he was referred for outpatient treatment.  An 
April 1994 VA treatment record noted that the veteran had a 
bipolar disorder.  He was given Lithium and Zoloft.  A July 
1994 VA treatment record continued with a bipolar diagnosis, 
along with cocaine dependence in partial remission.  Dual 
diagnosis treatment has continued.

The veteran's attorney has placed great emphasis on VA 
treatment records dated in 1996.  These records reflect 
complaints of nightmares, and themes of M-16s discharging.  A 
June 1996 VA treatment record noted that the veteran heard 
about PTSD symptoms on the radio, including night sweats.  
These records do not show a PTSD diagnosis, but do reference 
a treatment program.

In June 1997, it was requested that the veteran be admitted 
for psychiatric evaluation for compensation purposes.  He was 
admitted for some five days later in June 1997, and an 
extensive discharge summary was generated.  The veteran was 
noted to have a history of PTSD, a bipolar disorder and 
polysubstance abuse.  The veteran reported nightmares that 
occurred three times per week, which originated some two 
years before.  In these nightmares, the veteran reported 
feeling as if he were drowning, waking him up.  The veteran 
related that these nightmares centered around an in-service 
incident, when he was incarcerated in a Correctional Facility 
after a fight with an officer.  The veteran reported that he 
was reduced in rank, and that he was forced to maneuver 
through an obstacle course under a barracks while carrying 
bricks.  The veteran continued that he nearly drowned during 
the exercise.  The veteran also complained of hearing voices.  

The veteran also stated that he was first diagnosed with a 
bipolar disorder in 1993, but that his symptoms first began 
in 1989, when he would experience "highs."  The veteran 
reported losing many relationships as a result of his 
behavior.  Toxicology tests were positive for cocaine and 
marijuana at admission.  While "Rule out post-traumatic 
stress disorder" was listed as an Axis I diagnosis at the 
time of discharge, the VA physician who drafted the discharge 
summary stated the veteran did not meet the Diagnostic and 
Statistical Manual criteria for PTSD.  The physician stated 
that while the veteran did display symptoms, it was felt that 
he over-reported symptoms, and a structured interview was 
terminated by the veteran after being pressed as to his 
history.  The interview, however, reflected that the veteran 
did not have PTSD.  It was noted that the veteran gave 
conflicting reports in his history.  

The veteran continued with his VA psychiatric treatment in 
1999.  A June 1999 entry in VA treatment records contained a 
diagnosis of a schizoaffective disorder and alcohol and 
cocaine dependence.  A bipolar disorder, schizoaffective 
disorder, alcohol dependence and cocaine dependence was 
diagnosed in August 1999.

The veteran was provided a hearing before a hearing officer 
in May 1997.  He testified that he was sent to Correctional 
Custody during his active service because he had been in an 
altercation with another soldier.  He continued that during 
his incarceration, he was forced to go through an obstacle 
course submerged in water, but that he was unable to complete 
the course.  Indeed, the veteran stated that he almost 
drowned.  He also informed the hearing officer that he was 
called a racial slur while serving in the Correctional 
Custody.  The veteran's central contention is that he now has 
PTSD as a result of that traumatic event.  In an October 1999 
statement, a friend of the veteran's informed the RO that the 
veteran did have Correctional Custody during their service.

In light of the above, the Board finds that the preponderance 
of the evidence is against service connection for a 
psychiatric disorder, excluding PTSD, on a presumptive basis.  
To whatever extent the veteran has been diagnosed with a 
schizoaffective disorder, this was not diagnosed in service 
or within one year following separation from service.  The 
veteran has related that his psychiatric symptoms began in 
1989, more than four years after separating from active 
service.  As such, a schizoaffective disorder cannot be 
presumed the result of service.  38 C.F.R. §§ 3.307, 3.309.  
Moreover, while the veteran has consistently been diagnosed 
with a schizoaffective disorder or a bipolar disorder, along 
with a substance abuse disorder, no psychiatrist or other 
competent clinician has attributed any of these disorders to 
service or any incident thereof.  As such, the Board finds 
that the preponderance of the evidence is against service 
connection for the veteran's variously diagnosed psychiatric 
disorders.  As to the substance abuse, the Board notes that 
VA Office of General Counsel held in a presidential opinion 
that 38 U.S.C.A. § 105(a), as amended by section 8052(a) of 
the OBRA, precludes service connection for a disability 
resulting from alcohol or drug abuse on the basis of the 
disabilities incurrence or aggravation in service.  Although 
the United States Court of Veterans Appeals (the Court) held 
in Barela v. West, 11 Vet. App. 280 (1998) that service 
connection, but not compensation, could be granted for drug 
or alcohol abuse on a secondary basis, service connection on 
a direct basis is precluded by 38 U.S.C.A. § 105(a).  Cf. 
Hall v. West, U.S. Vet. App. No. 95-757 (September 29, 1998) 
[the Board is not citing Hall as precedent; rather, the 
decision is being cited "for any persuasiveness or reasoning 
it contains".  See Bethea v. Derwinski, 252, 254 (1992)].

Turning to the veteran's claim for service connection for 
PTSD, the veteran and his attorney have put great weight on 
the veteran's claim of an in-service stressor, his 
mistreatment during incarceration, and a current diagnosis of 
PTSD predicated on that stressor.  However, a review of the 
extensive medical evidence of record does not reflect that 
the veteran has been diagnosed with PTSD as a result of this 
asserted in-service stressor.  The Board need not make a 
factual finding as to corroboration of the veteran's 
stressor; rather, the Board notes that the overwhelming 
weight of the evidence is against a diagnosis of PTSD at any 
time.  The veteran was provided an extensive VA examination, 
conducted through an inpatient setting in June 1997, but 
clinicians were unable to find that the veteran in fact has 
PTSD.  While the veteran did report symptoms, the physician 
who drafted the resulting discharge summary report stated 
that testing showed exaggeration, and that the veteran gave 
conflicting reports.  As noted above, the veteran 
discontinued a structured interview during the course of his 
in-patient examination when closely questioned.  Nonetheless, 
during the course of the interview, the VA clinician found 
that the veteran did not meet the diagnostic criteria for 
PTSD.

While the veteran and his attorney have emphasized VA 
treatment records that referenced PTSD, these records do not 
reflect that the veteran has PTSD, only that the veteran 
heard of PTSD on the radio, and a treatment program was 
referenced.  A diagnosis of PTSD as a result of the veteran's 
putative in-service stressor is not contained in these 
treatment records.  The veteran has been evaluated on 
numerous occasions for his psychiatric complaints in recent 
years, including the extensive evaluation while hospitalized 
for five days summarized above, which specifically ruled out 
PTSD.  Ultimately, neither the veteran nor his attorney are 
competent to provide a medical opinion, such as a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  In the absence of evidence of a claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  As the veteran has 
not been diagnosed with PTSD as a result of a specified in-
service stressor, the Board must also find that the 
preponderance of the evidence is against this claim.

In denying the veteran's claim for service connection, the 
Board has considered whether the evidence is in equipoise.  
However, the manifest weight of the evidence is against the 
claim, and the benefit of the doubt rule is not applicable.  
38 C.F.R. § 3.102 (2000).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

